Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 8/15/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claim, no prior art fairly suggests or discloses the newly amended limitation set forth on 8/15/2022.
In regards to Claim 1, no prior art fairly suggests or discloses “wherein the first air duct baffle forms second air outlets in a direction parallel to a rear side wall of the power unit cabinet, a number of the second air outlets being equal to a number of phases of the transformer, a respective coil winding of the transformer being configured to pass through a corresponding one of the second air outlets, and the respective coil winding including a coil winding of the secondary coil and the primary coil, and 2Atty. Dkt. No. 32860-003320-US-NP U.S. Application No. 17/272,981 each of the second air outlets has a first side and a second side, the first side being closer to the power unit cabinet than the second side, a first clearance being less than a second clearance with respect to each of the second air outlets, the first clearance being between the first side and the respective coil winding, and the second clearance being between the second side and the respective coil winding”, in conjunction with the remaining elements. 
Dependent claims 2, 4-9, and 11-22 are allowably by virtue of their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith (U.S Publication 2017/0117687 A1) – Discloses a transformer cabinet containing a transformer having a first outlet and a first intake to provide cooling for said transformers. 
XU (CN 2028409010 U) – Discloses A frequency converter cabinet body, comprising: a transformer cabinet- configured to accommodate a transformer having a primary coil and a secondary coil, a top of the transformer cabinet forming a first air outlet configured to flow air out of the transformer cabinet, a side wall of the transformer cabinet forming a first air inlet, the transformer cabinet including a first air duct baffle at an upper end of the secondary coil and a second air duct baffle at a lower end of the secondary coil, and the first air outlet being configured to pass air blown by a fan through the primary coil and the secondary coil from the first air inlet; and a power unit cabinet- configured to accommodate at least one power unit, a front side wall of the power unit cabinet forming a second air inlet rear side of the power unit cabinet communicating with the transformer cabinet, the first air duct baffle and the second air duct baffle being configured to permit air entering the transformer cabinet from the power unit cabinet to be directly blown onto the secondary coil, and the first air outlet being configured to pass air through the at least one power unit and the secondary coil from the second air inlet, but fails to disclose wherein the first air duct baffle forms second air outlets in a direction parallel to a rear side wall of the power unit cabinet, a number of the second air outlets being equal to a number of phases of the transformer, a respective coil winding of the transformer being configured to pass through a corresponding one of the second air outlets, and the respective coil winding including a coil winding of the secondary coil and the primary coil, and 2Atty. Dkt. No. 32860-003320-US-NP U.S. Application No. 17/272,981 each of the second air outlets has a first side and a second side, the first side being closer to the power unit cabinet than the second side, a first clearance being less than a second clearance with respect to each of the second air outlets, the first clearance being between the first side and the respective coil winding, and the second clearance being between the second side and the respective coil winding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835